DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 02/23/2021 which amended claims 3-6, 8 and 10 and cancelled claims 1-2, 7 and 9. Claims 3-6, 8 and 10 are currently pending in the application for patent.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, Line 16, the limitation “the second phase delay” should be revised to read “the second phase delay plate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the term “reflective type polarizing plate” is indefinite and should be revised to read “the reflective polarizing plate” to provide proper antecedent basis and to remove the indefinite term “type”. The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite (see MPEP 2173,05(b) III Approximations (E. “Type”)). For the purposes of examination the phrase “the reflective type polarizing plate” will be interpreted as “the reflective polarizing plate”. Claim 4 is rejected as being indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhle et al (US 6,853,491; hereinafter referred to as Ruhle) in view of Yamanaka (US 5,966,242).
Regarding Claims 6 and 8, Ruhle discloses a short-distance optical amplification module (Figure 1; Collimator 10), comprising: a first phase delay plate 
the first phase delay plate (Figure 1; Quarter Wave Plate 14) is arranged in a transmission path of an optical image having a first linear polarization direction (Figure 1; Column 6; Lines 47-49; wherein the first linear polarization direction is vertically polarized light 32) and is configured for converting the polarization direction of the optical image from the first linear polarization direction to an elliptical or circular polarization direction (see Figure 1; Column 6; Lines 49-51; wherein upon the vertically polarized light 32 passing through the quarter wave plate 14 the quarter wave retarder 14 outputs right or clockwise circular polarized light 34); 
the imaging mirror (Figure 1; Focusing Mirror 16) is arranged in a transmission path of an optical image having an elliptical or circular polarization direction (see Figure 1; Column 6 and Lines 52-59; wherein it is disclosed that linearly polarized light 32 from first linear polarizer 12 is converted to right (or clockwise) circularly polarized light 34 after passing through first quarter wave retarder 14 and a portion 36 (typically fifty percent) of this circularly polarized light then passes through the spherical beam splitting mirror 16), and the imaging mirror (Figure 1; Focusing Mirror 16) has a first optical surface (Figure 1; Column 3, Lines 41-43; wherein the first optical surface is the convex surface of focusing mirror 16) adjacent to the first phase delay plate (see Figure 1; Column 3, Lines 41-43; wherein the convex surface of focusing mirror 16 is adjacent the first polarizer 12 and faces towards the first quarter-wave plate 14) and a second optical surface opposite to the first optical surface (see Figure 1; Column 3, Lines 41-45; 
the second phase delay plate (Figure 1; Second Quarter Wave Plate 22) is arranged on one side of the second optical surface of the imaging mirror (see Figure 1 and Column 3, Lines 43-45; wherein the second optical surface is the concave surface of focusing mirror 16 facing second quarter wave plate 22) and is configured for converting the polarization direction of the optical image from the elliptical or circular polarization direction (Figure 1; Circularly Polarized Light 36) to the first linear polarization direction wherein the direction of a polarized light rotated by the second phase delay (Figure 1; Second Quarter Wave Plate 22) is opposite to that rotated by the first phase delay plate (see Figure 1 and Column 6, Lines 64-66; wherein it is disclosed that the circularly polarized light 36 passes through second one quarter wave retarder 22 and exits as vertically polarized light ray bundles 38); 
the reflective polarizing plate (Figure 1; Reflective/Transmissive Polarizer 24) is adhered to the second phase delay plate (see Figures 1 and 2; wherein the reflective/transmissive polarizer 24 is bound/held to second quarter wave plate 22 via frame 54), the reflective polarizing plate (Figure 1; Reflective/Transmissive Polarizer 24) has a transmission direction orthogonal to the first linear polarization direction (see Column 4, Lines 22-29; wherein the reflective/transmissive polarizer 24 has the characteristic of reflecting vertically polarized light while transmitting horizontally polarized light);

Ruhle does not expressly disclose an imaging lens; the imaging lens is arranged in a transmission path of an optical image having an elliptical or circular polarization direction, and the imaging lens has a first optical surface adjacent to the first phase delay plate and a second optical surface opposite to the first optical surface, the first optical surface is a transflective optical surface, and the imaging lens is configured for amplifying an optical image passing through the first optical surface; the second phase delay plate is arranged on one side of the second optical surface of the imaging lens; wherein, the optical image successively passes through the first phase delay plate, the imaging lens, the second phase delay plate and the reflective polarizing plate, the imaging lens is configured for further amplifying the optical image reflected by the reflective polarizing plate.
Yamanaka discloses a short-distance optical amplification module (Figure 30), comprising: a first phase delay plate (Figure 30; First Quarter-Wave Plate 134), an imaging lens (Figure 30; Plano-Convex Lens 133), a second phase delay plate (Figure 30; Second Quarter-Wave Plate 136) and an absorptive polarizing plate (Figure 30; Second Polarizer Plate 137), wherein: the first phase delay plate (Figure 30; First Quarter-Wave Plate 134) is arranged in a transmission path of an optical image having a first linear polarization direction (Figure 30; Light Polarized in the Y-Axis Direction) and is configured for converting the polarization direction of the optical image from the first linear polarization direction to an elliptical or circular polarization direction (see Column 19; Lines 13-19; wherein it is disclosed that the light which passes through first polarizer plate 32 is polarized at 0 degrees/y-axis direction and the stretch giving axis of the first quarter waveplate 134 is at 45 degrees such that when the light polarized in the Y-axis direction passes through the first quarter waveplate 134 circularly polarized light is produced); 
the imaging lens (Figure 30; Plano-Convex Lens 133) is arranged in a transmission path of an optical image having an elliptical or circular polarization direction (see Column 19, Lines 28-32; wherein it is disclosed that the light reflected from the half-mirror 35 is converted again to clockwise circularly polarized light by the second quarter-wave plate 136 and then reflected from half-mirror surface of the plano-convex lens 133), and the imaging lens (Figure 30; Plano-Convex Lens 133) has a first optical surface adjacent to the first phase delay plate (see Figure 30; wherein the first optical surface of plano-convex lens 133 is the convex portion of the lens facing first quarter-waveplate 134) and a second optical surface opposite to the first optical surface (see Figure 30; wherein the second optical surface is the planar surface of plano-convex lens 133 facing second quarter-waveplate 136), the first optical surface is a transflective optical surface (see Column 16; Line 67 and Column 17; Lines 1-2; wherein it is disclosed that a half-mirror coating is applied to the convex surface of the plano-convex lens 133), and the imaging lens (Figure 30; Plano-Convex Lens 133) is configured for reflecting and amplifying an optical image passing through the first optical surface (see Figure 30 and Column 12, Lines 45-52; wherein it is disclosed that the image light passes through plano-convex lens 133 three times [see Figure 30; wherein the image light passes through plano-convex lens 133 via quarter waveplate 134 as beam R, is directed back through plano-convex lens 133 as beam R at quarter waveplate 136 and the concave surface of plano-convex lens 133 reflects beam L back through plano-convex lens 133 towards quarter waveplate 136], although plano-convex lens 33 is referenced in the paragraph, the structure of plano-convex lens 133 is identical thereto and therefore produces identical results, whereby the beam is subjected to refracting actions of the lenses and actions of the half-mirror-coated concave mirror and, therefore, gains an optical power); 
the second phase delay plate (Figure 30; Second Quarter-Wave Plate 136) is arranged on one side of the second optical surface of the imaging lens (see Figure 30; wherein the second optical surface is the planar surface of plano-convex lens 133 facing second quarter-waveplate 136) and is configured for converting the polarization direction of the optical image from the elliptical or circular polarization direction to the first linear polarization direction, wherein the direction of a polarized light rotated by the second phase delay plate (Figure 30; Second Quarter-Wave Plate 136) is opposite to that rotated by the first phase delay plate (see Column 19, Lines 19-27; wherein it is disclosed that the stretch-giving axis 63 of the second quarter-wave plate 136 converts the transmitted light to plane-polarized light in the zero-degree direction); 
the absorptive polarizing plate (Figure 30; Second Polarizer Plate 137) is adhered to the second phase delay plate (see Figure 30 and Column 25, Lines 45-48; wherein it is disclosed that the optical components of the invention are bonded to one another with adhesive for optics), and the absorptive polarizing plate (Figure 30; Second Polarizer Plate 137) has a transmission direction orthogonal to the first linear polarization direction (see Figure 30; wherein the transmission axis of the second polarizer plate 137 is in the X direction whereas the first linear polarization direction is the 0 degree direction/Y direction); 
wherein, the optical image successively passes through the first phase delay plate (see Figure 30; First Quarter-Wave Plate 134), the imaging lens (see Figure 30; Plano-Convex Lens 133), the second phase delay plate (see Figure 30; Second Quarter-Wave Plate 136) and the absorptive polarizing plate (see Figure 30; Second Polarizer Plate 137), a half-mirror (Figure 30; Half-Mirror 35) is configured for reflecting an optical image having a first linear polarization direction that is transmitted from the second phase delay plate (see Figure 30 and Column 19, Lines 19-36; wherein it is disclosed that the half-mirror reflects the plane-polarized light in the zero degree direction), the imaging lens (Figure 30; Plano-Convex Lens 133) is configured for further amplifying the optical image reflected by the half mirror (see Figure 30; Column 12, Lines 45-52 and Column 19, Lines 19-36; wherein the plano-convex lens 133 enacts a refracting action on the reflected light such that it gains an optical power).

Regarding Claim 10, Ruhle discloses a short-distance optical amplification system (see Figure 1), comprising: an optical display screen (Figure 1; Cathode-Ray Tube Face 28) configured for generating an optical image having a first linear polarization direction (Column 6, Lines 38-47; wherein it is disclosed that the system employs a plurality of image sources, which may comprise a cathode-ray tube (CRT) 
a first phase delay layer (Figure 1; Quarter Wave Plate 14), which is arranged in a transmission path of an optical image having a first linear polarization direction (Figure 1; Column 6; Lines 47-49; wherein the first linear polarization direction is vertically polarized light 32) and is configured for converting the polarization direction of the optical image from the first linear polarization direction to an elliptical or circular polarization direction (see Figure 1; Column 6; Lines 49-51; wherein upon the vertically polarized light 32 passing through the quarter wave plate 14 the quarter wave retarder 14 outputs right or clockwise circular polarized light 34);
an imaging mirror layer (Figure 1; Focusing Mirror 16) which is arranged in a transmission path of an optical image having an elliptical or circular polarization direction (see Figure 1; Column 6 and Lines 52-59; wherein it is disclosed that linearly polarized light 32 from first linear polarizer 12 is converted to right (or clockwise) circularly polarized light 34 after passing through first quarter wave retarder 14 and a portion 36 (typically fifty percent) of this circularly polarized light then passes through the spherical beam splitting mirror 16), where the imaging mirror layer (Figure 1; Focusing Mirror 16) has a first optical surface (Figure 1; Column 3, Lines 41-43; wherein the first optical surface is the convex surface of focusing mirror 16) adjacent to the first phase delay layer (see Figure 1; Column 3, Lines 41-43; wherein the convex surface of 
a second phase delay layer (Figure 1; Second Quarter Wave Plate 22) which is arranged on one side of the second optical surface of the imaging mirror layer (see Figure 1 and Column 3, Lines 43-45; wherein the second optical surface is the concave surface of focusing mirror 16 facing second quarter wave plate 22) and is configured for converting the polarization direction of the optical image from the elliptical or circular polarization direction (Figure 1; Circularly Polarized Light 36) to the first linear polarization direction wherein the direction of polarized light rotated by the second phase delay layer (Figure 1; Second Quarter Wave Plate 22) is opposite to that rotated by the first phase delay layer (see Figure 1 and Column 6, Lines 64-66; wherein it is disclosed that the circularly polarized light 36 passes through second one quarter wave retarder 22 and exits as vertically polarized light ray bundles 38); and
a reflective polarization layer (Figure 1; Reflective/Transmissive Polarizer 24) which is adhered to the second phase delay layer (see Figures 1 and 2; wherein the reflective/transmissive polarizer 24 is bound/held to second quarter wave plate 22 via frame 54), and has a transmission direction orthogonal to the first linear polarization direction (see Column 4, Lines 22-29; wherein the reflective/transmissive polarizer 24 has the characteristic of reflecting vertically polarized light while transmitting horizontally polarized light); 

Ruhle does not expressly disclose an imaging lens layer; the imaging lens layer is arranged in a transmission path of an optical image having an elliptical or circular polarization direction, and the imaging lens layer has a first optical surface adjacent to the first phase delay layer and a second optical surface opposite to the first optical surface, the first optical surface is a transflective optical surface, and the imaging lens layer is configured for amplifying an optical image passing through the first optical surface; the second phase delay layer is arranged on one side of the second optical surface of the imaging lens layer; wherein, the optical image successively passes through the first phase delay layer, the imaging lens layer, the second phase delay layer and the reflective polarization layer, the imaging lens layer is configured for reflecting and further amplifying the optical image reflected by the reflective polarization layer.
Yamanaka discloses a short-distance optical amplification module (Figure 30), comprising: a first phase delay layer (Figure 30; First Quarter-Wave Plate 134), an imaging lens layer (Figure 30; Plano-Convex Lens 133), a second phase delay layer (Figure 30; Second Quarter-Wave Plate 136) and an absorptive polarization layer (Figure 30; Second Polarizer Plate 137), wherein: the first phase delay layer (Figure 30; First Quarter-Wave Plate 134) is arranged in a transmission path of an optical image having a first linear polarization direction (Figure 30; Light Polarized in the Y-Axis Direction) and is configured for converting the polarization direction of the optical image from the first linear polarization direction to an elliptical or circular polarization direction (see Column 19; Lines 13-19; wherein it is disclosed that the light which passes through first polarizer plate 32 is polarized at 0 degrees/y-axis direction and the stretch giving axis of the first quarter waveplate 134 is at 45 degrees such that when the light polarized in the Y-axis direction passes through the first quarter waveplate 134 circularly polarized light is produced); 
the imaging lens layer (Figure 30; Plano-Convex Lens 133) is arranged in a transmission path of an optical image having an elliptical or circular polarization direction (see Column 19, Lines 28-32; wherein it is disclosed that the light reflected from the half-mirror 35 is converted again to clockwise circularly polarized light by the second quarter-wave plate 136 and then reflected from half-mirror surface of the plano-convex lens 133), and the imaging lens layer (Figure 30; Plano-Convex Lens 133) has a first optical surface adjacent to the first phase delay layer (see Figure 30; wherein the first optical surface of plano-convex lens 133 is the convex portion of the lens facing first quarter-waveplate 134) and a second optical surface opposite to the first optical surface (see Figure 30; wherein the second optical surface is the planar surface of plano-convex lens 133 facing second quarter-waveplate 136), the first optical surface is a transflective optical surface (see Column 16; Line 67 and Column 17; Lines 1-2; wherein it is disclosed that a half-mirror coating is applied to the convex surface of the plano-convex lens 133), and the imaging lens layer (Figure 30; Plano-Convex Lens 133) is configured for amplifying an optical image passing through the first optical surface (see Figure 30 and Column 12, Lines 45-52; wherein it is disclosed that the image light passes through plano-convex lens 133 three times [see Figure 30; wherein the image light passes through plano-convex lens 133 via quarter waveplate 134 as beam R, is directed back through plano-convex lens 133 as beam R at quarter waveplate 136 and the concave surface of plano-convex lens 133 sends beam L back through plano-convex lens 133 towards quarter waveplate 136], although plano-convex lens 33 is referenced in the paragraph, the structure of plano-convex lens 133 is identical thereto and therefore produces identical results, whereby the beam is subjected to refracting actions of the lenses and actions of the half-mirror-coated concave mirror and, therefore, gains an optical power); 
the second phase delay layer (Figure 30; Second Quarter-Wave Plate 136) is arranged on one side of the second optical surface of the imaging lens layer (see Figure 30; wherein the second optical surface is the planar surface of plano-convex lens 133 facing second quarter-waveplate 136) and is configured for converting the polarization direction of the optical image from the elliptical or circular polarization direction to the first linear polarization direction (see Column 19, Lines 19-27; wherein it is disclosed that the stretch-giving axis 63 of the second quarter-wave plate 136 converts the transmitted light to plane-polarized light in the zero-degree direction); 
the absorptive polarization layer (Figure 30; Second Polarizer Plate 137) is adhered to the second phase delay layer (see Figure 30 and Column 25, Lines 45-48; wherein it is disclosed that the optical components of the invention are bonded to one another with adhesive for optics), and the absorptive polarization layer (Figure 30; Second Polarizer Plate 137) has a transmission direction orthogonal to the first linear polarization direction (see Figure 30; wherein the transmission axis of the second polarizer plate 137 is in the X direction whereas the first linear polarization direction is the 0 degree direction/Y direction); 
wherein, the optical image successively passes through the first phase delay layer (see Figure 30; First Quarter-Wave Plate 134), the imaging lens layer (see Figure 30; Plano-Convex Lens 133), the second phase delay layer (see Figure 30; Second Quarter-Wave Plate 136) and the absorptive polarization layer (see Figure 30; Second Polarizer Plate 137), a half-mirror (Figure 30; Half-Mirror 35) is configured for reflecting an optical image having a first linear polarization direction that is transmitted from the second phase delay layer (see Figure 30 and Column 19, Lines 19-36; wherein it is disclosed that the half-mirror reflects the plane-polarized light in the zero degree direction), the imaging lens layer (Figure 30; Plano-Convex Lens 133) is configured for amplifying the optical image reflected by the half mirror (see Figure 30; Column 12, Lines 45-52 and Column 19, Lines 19-36; wherein the plano-convex lens 133 enacts a refracting action on the reflected light such that it gains an optical power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to replace the imaging mirror of Ruhle with the .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhle et al (US 6,853,491; hereinafter referred to as Ruhle) as modified by Yamanaka (US 5,966,242) as applied to claim 6, in view of King et al (US 2002/0159150; hereinafter referred to as King).
Regarding Claim 3, Ruhle as modified by Yamanaka discloses the limitations of claim 6 as detailed above.

Ruhle as modified by Yamanaka does not expressly disclose that the second phase delay plate is adhered to the second optical surface of the imaging lens.
King discloses a short-distance optical amplification module (Figure 2; Wide-Angle Collimating Optical Device 40), comprising: a first phase delay plate (Figure 2; First Quarter-Wave Plate 48), an imaging lens (Figure 2; Plano-Convex Singlet 64), a second phase delay plate (Figure 2; Second Quarter-Wave Plate 70); 
wherein the second phase delay plate (Figure 2; Second Quarter-Wave Plate 70) is adhered to the second optical surface (Figure 2; Back Face 58) of the imaging lens (see Paragraph [0029]; wherein it is disclosed that the back face 58 is bonded to the front face 72 of the second quarter-wave plate 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the second phase delay plate of Ruhle as modified by Yamanaka such that the second phase delay plate is adhered to the second optical surface of the imaging lens, as taught by King, because doing so would predictably ensure a strong connection between the adjacent optical elements.
Regarding Claim 4, Ruhle as modified by Yamanaka discloses the limitations of claim 6 as detailed above.
Ruhle as modified by Yamanaka does not expressly disclose an absorptive polarizing plate; the absorptive polarizing plate is adhered to one side of the reflective 
King discloses a short-distance optical amplification module (Figure 2; Wide-Angle Collimating Optical Device 40), comprising: a first phase delay plate (Figure 2; First Quarter-Wave Plate 48), an imaging lens (Figure 2; Plano-Convex Singlet 64), a second phase delay plate (Figure 2; Second Quarter-Wave Plate 70), a reflective polarizing plate (Figure 2; Second Reflective Beamsplitter 76); and
an absorptive polarizing plate (Figure 2; Second Absorptive Linear Polarizer 88); the absorptive polarizing plate (Figure 2; Second Absorptive Linear Polarizer 88) is adhered to one side of the reflective polarizing plate (Figure 2; Second Reflective Beamsplitter 76) that faces away from the imaging lens (see Figure 2 and Paragraph [0029]; wherein the back face 80 of the second reflective beamsplitter 76 faces away from plano-convex singlet 64 and is adhered/bonded to the front face 90 of the second absorptive linear polarizer 88), and the absorptive polarizing plate (Figure 2; Second Absorptive Linear Polarizer 88) has a transmission direction consistent with the reflective polarizing plate (see Paragraph [0030]; wherein it is disclosed that the second reflective beam splitter 76 reflects s-polarized light and allows p-polarized light to pass therethrough and wherein it is further disclosed that the second absorptive linear polarizer 88 is configured to absorb/remove any stray s-polarized light such that pure p-polarized light reaches the eye 32 of a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the module of Ruhle as modified by .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ruhle et al (US 6,853,491; hereinafter referred to as Ruhle) as modified by Yamanaka (US 5,966,242) as applied to claim 6, in view of Hoppe (US 6,075,651).
Regarding Claim 5, Ruhle as modified by Yamanaka discloses the limitations of claim 6 as detailed above.
Ruhle further discloses an optical display screen (Figure 1; CRT 28) which is configured for generating an optical image having the first linear polarization direction and is connected to the first phase delay plate (see Figure 1 and Column 6, Lines 44-52; wherein the CRT 28 is responsible for producing unpolarized visible light beam which includes both horizontal and vertical components therein).
Ruhle as modified by Yamanaka does not expressly disclose that the optical display screen is adhered to the first phase delay plate.
Hoppe discloses a short distance optical amplification module (Figure 4), comprising: a first phase delay plate (Figure 4; Quarter Wave Retarder 305), an imaging lens (Figure 4; Plano-Concave Singlet 107), a second phase delay plate (Figure 4; Quarter Wave Plate 103), a reflective type polarizing plate (Figure 4; PS Element 101) and an optical display screen (Figure 4; Source 301), which is configured for generating an optical image (Column 5; Lines 7-14) and is adhered to the first phase delay plate (see Figure 4 and Column 5, Lines 25-27; wherein it is disclosed/depicted that source 301 is directly adhered to the device by being adhered to polarizer 303).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the short-distance optical amplification module of Ruhle as modified by Yamanaka such that the optical display screen is adhered to the first phase delay plate, as taught by Hoppe, because doing so would eliminate numerous sources of radiation loss and ghosting as well as improving image contrast and reducing the complexity and cost of the system (see Hoppe Column 5, Lines 32-36).

Response to Arguments
Applicant’s arguments, see page 6, filed 02/23/2021, with respect to the 112 (b) rejection of claims 1-3 and 5-10 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-3 and 5-10 has been withdrawn. However, the 112(b) rejection of claim 4 is maintained due to the recitation of the phrase “reflective type polarizing plate” (see rejection above).
Applicant's arguments filed 02/23/2021 pertaining to the 103 rejection of claim 6 have been fully considered but they are not persuasive.
The applicant argues on pages 7-8 that the prior art of record fails to teach an imaging lens which amplifies the image. Specifically, that Yamanaka cannot be relied 
The examiner respectfully disagrees with the argument presented by the applicant.
In response to applicant's argument the examiner highlights the fact that the claim language “the imaging lens is configured for amplifying an optical image..”does not necessarily translate to the size of the optical image being increased. The claim does not detail what property of the optical image is being amplified by the imaging lens and as such the examiner has taken a broad interpretation of the claim which has resulted in Yamanaka obviating the aforementioned claim limitations. Specifically, Yamanaka disclose that 

the imaging lens (Figure 30; Plano-Convex Lens 133) is configured for reflecting and amplifying an optical image passing through the first optical surface (see Figure 30 and Column 12, Lines 45-52; wherein it is disclosed that the image light passes through plano-convex lens 133 three times [see Figure 30; wherein the image light passes through plano-convex lens 133 via quarter waveplate 134 as beam R, is directed back through plano-convex lens 133 as beam R at quarter waveplate 136 and the concave surface of plano-convex lens 133 reflects beam L back through plano-convex lens 133 towards quarter waveplate 136], although plano-convex lens 33 is referenced in the paragraph, the structure of plano-convex lens 133 is identical thereto and therefore produces identical results, whereby the beam is subjected to refracting actions of the lenses and actions of the half-mirror-coated concave mirror and, therefore, gains an optical power)
The examiner has interpreted that because the imaging lens 133 of Yamanaka has added an optical power to the optical image it thereby amplifies the image, or causes the image to become more intense, and thereby satisfies the limitations of the claim as it is presently presented.
All of the arguments presented by the applicant have been considered in their entirety, but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882